Citation Nr: 1038309	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  04-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which in pertinent part, denied the Veteran's claim of 
entitlement to service connection for PTSD.

In a July 2007 decision, the Board denied entitlement to service 
connection for tinea pedis, bilateral feet, and remanded the 
issues of bilateral hearing loss, diabetes mellitus, and PTSD for 
further development.

The Veteran was granted service connection for bilateral hearing 
loss and diabetes mellitus in a March 2010 rating decision.  No 
substantive appeal has been filed with regard to the grant of 
service connection for these issues and therefore they are not 
currently in appellate status before the Board.


FINDING OF FACT

The Veteran  has been diagnosed with PTSD by a VA psychologist 
and that such  diagnosis is due to a stressor that is based on 
"fear of hostile military or terrorist activity."   


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 
Stressor Determinations for Post Traumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 
C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision herein to grant service connection for  
PTSD, is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims  
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat.  
2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§  
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009)) and the 
implementing regulations. 


PTSD

Service Connection Criteria 

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38  
U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred or aggravated in service.  38 C.F.R. §  
3.303(a) (2009).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2)  
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet.  
App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492,  
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v.  
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a);  
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been 'exposed to a traumatic 
event' in which 'the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others' and (2) 'the person's response [must 
have] involved intense fear, helplessness, or horror.'  DSM-IV at  
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the  
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R.  § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See  
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f);  
Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict,  
the claimant's testimony regarding noncombat stressors. Doran v.  
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet.  
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of  
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service. Stressor  
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg.  
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. §  
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the  
effective date of the rule published on July 13, 2010).  For  
purposes of this section, "fear and hostile military or terrorist 
activity" means that a "Veteran experienced, witnessed or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others,..., and the Veteran's 
response to the event or circumstance involved a  psychological 
or psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.   


Background and Analysis  


Initially, the Board notes that the Veteran has been diagnosed 
with PTSD.  In this regard the Veteran was diagnosed with PTSD in 
an April 2009 examination by a VA psychologist.  Upon 
examination, the examiner noted that the Veteran suffers from 
nightmares, feelings of sadness, "bad" memories, overwhelming 
feelings when watching TV, and memory deficits.  He also 
experiences anxiety and stress.  The examiner diagnosed the 
Veteran with chronic PTSD, moderately severe to severe.  The 
examiner stated the Veteran's stressors, identified by VA,  
provided sufficient evidence of criterion A through F for a 
diagnosis of PTSD. The examiner further stated that there exists 
a "link, a nexus, between the Veteran's current mental disorder 
and his in-service stressors." 

The Board notes the Veteran was afforded an additional VA 
examination in November 2009 as the RO determined the April 2009 
VA examination to be inadequate.  The examiner noted that there 
was clear evidence, based on personnel records and the Veteran's 
report, that he experienced military-related trauma while serving 
in Vietnam.  However, the examiner stated the Veteran did not 
meet the full criteria for PTSD and that his reports of "mood 
symptoms" seemed inconsistent with information contained in the 
medical records.  The examiner stated it was impossible, at this 
point, to determine whether the Veteran's current mood symptoms 
were a direct, or even indirect consequence of his military 
service.  

Further, the examiner noted that the Veteran was diagnosed with a 
psychotic disorder in March 2006, however, the examiner stated 
there was no other evidence in the records, nor based on his 
observations and interview of the Veteran, of ongoing psychotic 
symptoms.  The examiner further stated that it would be important 
to review the records from Weber Bryan Hospital (where the 
Veteran was hospitalized in the 1980s) to gain a more accurate 
assessment of the Veteran's state of mind during that time and 
course of psychiatric illness.  

The record reflects that in April 2010, the RO issued a formal 
finding of unavailability with regard to obtaining medical 
records from Weber Bryan Hospital, as the Veteran had not 
responded to a request for authorization to secure the records.

Here, both examiners are consistent in their opinion that the 
Veteran's experienced military-related trauma while serving in 
Vietnam.  However, as the April 2009 VA examiner diagnosed the 
Veteran with PTSD, the November 2009 examiner stated the Veteran 
did not meet the full criteria for PTSD and noted a review of 
private hospital records from the 1980s, which are now deemed 
unavailable, would be important to an assessment of the Veteran's 
psychiatric illness.  As to the probative value of the VA 
examinations, the Board finds the evidence is at least in 
equipoise as to the Veteran's diagnosis of PTSD, and therefore 
resolving all doubt in favor of the Veteran, the Board accepts 
the April 2009 VA examiner's diagnosis of PTSD.

With regard to the claimed stressor, the Veteran contends that 
was not involved in "hand-to-hand bayonet type" combat, but 
much perimeter guard work under many incoming mortars.  The 
Veteran stated that he also had a fear of snakes that plagued him 
all the time.  The Veteran reported there was a configuration of 
four 50-caliber machine guns at the corners of his perimeter.  
The Board notes the Veteran's service personnel records indicate 
he served as a cannoner, assistant machine gunner and machine 
gunner with Battery D, 71st Artillery, Machine Gun.
The Veteran stated on his December 2002 VA PTSD questionnaire 
that he experienced feelings of fear, helplessness, and horror.  
The Veteran stated that he was very fearful of enemy mortar and 
artillery attacks.  He stated he would have nightmares in-service 
of the enemy attacking, especially when he was not on duty and 
relying on fellow watch soldiers.

The April 2009 VA examiner opined that it is least as likely as 
not that the Veteran's diagnosed PTSD is related to events during 
the Veteran's service in Vietnam.  

Based on the foregoing, the Board finds that the Veteran has a 
current diagnosis of PTSD conforming to the DSM-IV criteria.  
Additionally, the above evidence demonstrates that his current  
PTSD symptoms are directly linked to the incidents described by 
the Veteran in his written statements and at his April 2009 and 
November 2009 VA  examinations.  As such, the Board finds that 
there is a competent nexus opinion of record.  The remaining 
element of the Veteran's  PTSD claim is credible supporting 
evidence that the claimed in-service stressor(s) occurred.  See 
38 C.F.R. § 3.304(f).  

The events described by the Veteran, if credible, are consistent 
with a stressor based on "fear of hostile military activity" as 
defined above.  In the instant case, there is nothing in the 
record which tends to refute the Veteran's assertion that, as a  
machine gunner, he was subjected to mortar and artillery fire.  
Absent clear and convincing evidence to the contrary, the Board 
finds the Veteran's lay assertions  regarding participating in an 
event that involved actual or threatened death or serious injury 
to be credible.  Given that the Veteran's stressor is based on 
"fear of hostile military or terrorist activity," as  defined by 
38 C.F.R. § 3.304(f)(3) (as amended), the critical element of 
this PTSD claim is whether he has been diagnosed with PTSD by a 
VA or VA contracted psychiatrist or psychologist based on the 
stressor.  See 75 Fed. Reg. at 39,852.  

As noted above, the Veteran was evaluated by a VA psychologist in 
April 2009, who rendered a diagnosis of PTSD based on the 
stressors outlined above.  As such, based on the foregoing, the 
Board finds that the Veteran has a current diagnosis of PTSD from 
a VA psychologist.  Moreover, this diagnosis is the result of a 
stressor that is based on "fear of hostile military activity" as 
defined by the amended regulations.  Under these circumstances, 
service connection is warranted for PTSD.  38  C.F.R. § 3.304(f) 
(2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 41,092.  

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim of service connection for  
PTSD.  Additionally, the Board has considered the benefit of the 
doubt rule and determined that the claim must be granted.  38  
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App.  
49, 55 (1990).  



ORDER


Service connection for PTSD is granted, subject to the laws and  
regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


